Case 4:16-cv-00697-JHP-JFJ Document 70 Filed in USDC ND/OK on 03/14/19 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF OKLAHOMA


      PAWNEE NATION OF OKLAHOMA,
      WALTER R. ECHO-HAWK, et al.,

                          Plaintiffs,
                                                        Case No. 16-cv-697-JHP-JFJ
             v.

      DAVID BERNHARDT, in his official capacity
      as Acting Secretary of the United States
      Department of the Interior, the UNITED
      STATES BUREAU OF INDIAN AFFAIRS,
      and the UNITED STATES BUREAU OF
      LAND MANAGEMENT,

                          Defendants.

  ORDER GRANTING PARTIES’ JOINT MOTION TO AMEND CASE MANAGEMENT
    SCHEDULE REGARDING PLAINTIFFS’ REMAINING CLAIMS (ECF NO. 69)


           In view of the parties’ March 7, 2019 Joint Motion to Amend Case Management

  Schedule Regarding Plaintiffs’ Remaining Claims (ECF No. 69), the schedule is amended as

  follows:

  Deadline for Completing the Administrative Record:

           Defendants will add to the administrative record the discovery documents agreed upon by

  the parties, and any other documents responsive to Plaintiffs’ discovery requests that are located

  by Defendants,1 on or before March 20, 2019.



  1
    Defendants will add the following documents produced in discovery: BIA-BLM000004
  through 000421, BIA-BLM000426 through 000430, BIA-BLM000474 through 000479, BIA-
  BLM000482 through 000491, BIA-BLM000513 through 000567, and BIA-BLM000654 through
  001029. In addition, Defendants will continue to search for a handful of additional documents
  and produce them if located.
                                                   1
Case 4:16-cv-00697-JHP-JFJ Document 70 Filed in USDC ND/OK on 03/14/19 Page 2 of 2




  Plaintiffs’ Opening Merits Brief:

         Due on or before May 30, 2019.

  Defendants’ Response Brief on Merits:

         Due 60 days after service of Plaintiffs’ opening merits brief, on or before July 29, 2019.

  Plaintiffs’ Reply on Merits:

         Due 30 days after service of Defendants’ response brief, on or before August 28, 2019.

  Deadline to Amend Complaint or Add Parties:

         Any requests to amend the complaint or add parties will be filed prior to Plaintiffs’

  opening merits brief.

         SO ORDERED.




                                                  2
